Case: 4:16-cv-00253-JAR Doc. #: 154 Filed: 11/07/18 Page: 1 of 2 PageID #: 2225



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

LISA SCHWEPPE and                                      )
JILLIAN ZURMUEHLEN,                                    )
                                                       )
       Plaintiffs,                                     )
                                                       )
v.                                                     )     Cause No. 4:16-cv-00253-JAR
                                                       )
CITY OF PINE LAWN, MISSOURI and                        )
STEVEN BLAKENEY,                                       )
                                                       )
       Defendants.                                     )

                PLAINTIFFS’ MOTION TO DISMISS WITH PREJUDICE

       COME NOW Plaintiffs Lisa Schweppe and Jillian Zurmuehlen, by and through their

counsel of record, and move to voluntarily to dismiss with prejudice all claims against Defendant

Steven Blakeney in this matter. Each party shall bear its own attorneys’ fees and costs.



Date submitted: November 7, 2018                       Respectfully submitted,
                                                       ARCHCITY DEFENDERS, INC.

                                                       By: /s/ John M. Waldron
                                                          Blake A. Strode (MBE #68422MO)
                                                          Michael-John Voss (MBE #61742MO)
                                                          Nathaniel R. Carroll (MBE #67988MO)
                                                          Sima Atri (MBE #70489MO)
                                                          John M. Waldron (MBE #70401MO)
                                                          440 North 4th Street, Ste. 390
                                                          St. Louis, MO 63102
                                                          (855) 724-2489 ext. 1021
                                                          bstrode@archcitydefenders.org
                                                          mjvoss@archcitydefenders.org
                                                          ncarroll@archcitydefenders.org
                                                          satri@archcitydefenders.org
                                                          jwaldron@archcitydefenders.org
                                                          Attorneys for Plaintiffs




                                              1 of 2
Case: 4:16-cv-00253-JAR Doc. #: 154 Filed: 11/07/18 Page: 2 of 2 PageID #: 2226




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that notice of filing and a true and correct copy of the
foregoing was served on all parties of record via this Court’s ECF/PACER notification system
and served by United States Mail (where applicable), on this 7th day of November, 2018:

                                                       /s/ John M. Waldron




                                              2 of 2
